CASE NO. 14-01-00582-CR

In re Kevin Wells Diamond                            §               In The         \J~~             Judicial
              TDCJ-ID#l040560                        §
                                                     §
v.                                                   §               District Court Of
                                                     §
\\t'.Cr~S
        County District Cleik:                       §
                                                                     tl        .
In His Official Capacity,                            §              ._.f1,_4.,_.c_._c_..,. . _s___ c o u n t y , ·rex a s

                                                                                    ~ECE~VED ~N
                                                                               OOURT Of CRIIVIINAl AWIEAlS
                                                                                            FEB 09 Z~1S
                                       vJRl'l' OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW,WELLS,KEVIN                 DIAMOND,Relator,pro                    se      in        the above-

styled        and     numbered       cause      of        action     and files this Oriqinal

Application For Writ Of Mandamus,pursuant to CCrP 1.05l(right to

representation by counsel).CCrP 26.04 (appointment of counsel),

CCrP 26.051          (indigent inmate)           of        the     Texas           Code         Of        Criminal

Procedure, and          wo~ld    show the Cotirt the               followinq~


RELATOR:

      Kevin     Wells,        Diamond, TDCJ# 1040560,is an offender incarcera

ted     in the TEXAS DEPARTMENT OF CRIMINAL JUSTICE and is appearinq

pro     se,     who     can     be     reached           at the Polunskv                ~nit       3872 FM 350

South Livinqston,Texas 77351; ?olk County.



      Relator is without an adequate level                          of             understandinq                            of

law.    Rela~or       does not have the leqal understandinq required to ad

dress or argue law, therefore.                   relator has requested leqal repre

sentation in accord with CCrP 1.051 in the interest of justice.

Relator        has     forwarded        a    Motion· For ApPointment Of Counsel and

was     duly        denied· bv       the     trial court.            In Martinez v. Ryan.132

s.ct. 1309 it quotes,                "When    the issue cannot be raised on direct
                                                l.
review,    m~reover,       a        prisoner           asserting(***l9]           an ineffective-

assistance-of-trial-counsel claim in an initial-review collateral

proceedinq       cannot        relv        on     a        court     opinion or the prior work

of an attorney addressing that claim.                              Halhert,~45    U.S- -at 619.125

S-Ct.     2582-162       L.Ed.2d           552.        To present a claim of ineffective

assistance       at trial in accordance with state's procedures,                                      then,

a prisoner likelv needs an effective attornev." Relator's attor-

ney did not raise issues of ineffective assistance of counsel on

relator's direct appeal. Relator was denied the riaht to have an

attorney to represent him in collateral proceedinqs by the trial

court on or about January llth.                        2015

                                                      I I .

   On or about the month of November.                              2014, relator forwarded the

convictina trial court an Motion For Loan Of Reoorter's Records

and was denied this riqht to argue his ineffective assistance of

counsel claims in collateral proceeddinqs, via 11.07 habeas cor-

pus. Relator was in leaal need of information in reaards to his

trial attorney's possible trial strateay; as well as what or any

investiqative work that his trial attorney mav have done.                                            With-

out any trial records coulpled with the fact that relator is ia

norant of the law it is impoosible for relator to comprehend
                                                        ,...,.._ -
                                                                   an                   ~ -:~ ·.~~




11-07 Habeas Corous Writ.which is the hiqhest writ in the land.

   Quoting, Cf.,e.a--id.-at 620-621,125 S.Ct-2582,162 L.Ed 2d

552-    "The    same     would.       be        true          if the State did not appoint an

attorney to assist the prisoner in the initial-review collateral

proceedings.       The     prisnner,unlearnP.d                      in   the law mav not comply

with    the     St.ate's       Procedural              rules or maY misaPprehend the sub

stantive       detaills        of     federal              constitutional        law.     (describina
                                                      2.
the     educational          background         of     the        prison   pooulation). While

confined        to    orison-the      prisoner             is in no oosition to develope

the evidentiarv basis for              a        claim        of     ineffective    assistance,

which oftP.n turns on evidence outside the trial record. Without

trial records nor attorney it is                     impossibl~        for relator to araue

an ineffective-assistance-of-counsel claim with any merit.

                                                II I .

      Relator's constitutional 14th Amend. rights are being violated

by     not   allowing him effective reoresentation on his Habeas Cor-

pus     collateral           proceedinas,        reaardina           ineffective    assistance

of trial counsel claims. It 1s deemed as an "obvious truth"[***20

],the idea that "any person haled into court.who is too poor

to hire a lawver,cannot be assured a fair trial unless counsel

is provided for him." Gideon v. Wainwright-372 US- 335.344,83

s.ct. 792[2BSJ9 L.Ed.2d 799(1963)                         This relator requires the

quidina hand of counsel at every staqe of the judiciary svstem

and adversary svstem.

                                                 IV.

PRAYER FOR RELIEF

      Relator        prays     that   this       Honorable           Court grants him one of

three possibilities in his quest to argue his ineffective assis

tance of trial counsel claims;                   (l)the granting of his informa

pauparis claaim of indiaent,therefore forwardinq relator his

trial records,or.forwardinq relator's trial records to the oolun

sky unit on loan for relator's use or to appoint relaor with an

apoellate attornev to arque relator's ineffective assistance of

trial counsel claims on collateral oroceedinqs.

                                                                  Respectfully submitted,

                                                     by   'bl-~      ·SJ   y~
                                           3.
                            CAUSE NO. 14-01-00582-CR

KEVIN WELLS DIAMOND                                     IN THE \ lf+\.... JUDICIAL
TDCJ-ID # 1040560

v.                                                      DISTRICT COURT OF

\\o..cs\S  COUNTY DISTRICT CLERK:
IN HIS OFFICIAL CAPACITY,



                                          ORDER

     On     this   day,    came    on    to   be heard the foregoing Relator's

Application        for    Writ    of    Mandamus     and it apoears to the Court

that the same should be:

      GRANTED



IT IS THEREFORE ORDERED THAT the District Clerk shall immediately

transmit to the Court of Criminal Appeals                 any answers filed.and

a certificate recitinq the date uoon which that transmittal was

made.

SIGNED on this the                      day of -··                ,2G




                                               PRESIDING JUDGE
                          INMATE 1 S D8CLARATION
   I    swear   under   oath   that   the   facts and alleoations in the

above APPLICATION FOR WRIT OF MANDAMUS are true and correct.




                                             RELATOR




                         CERTIFICATE OF     SE~VICE


I hereby certify that a true and correct copy of the above APPLI

CATION FOR WRIT OF MANDAMUS was served on THE COURT OF CRIMINAL

APPEALS by placing a copy in the unit's mailbox addressed to:

Clerk: Abel Acosta, Supreme Ct. Bldq,20l W 14th St.,Rm l06,P.O.

Bx. 12308-Austin,Tx. 78711-2308 on this the 4th dav of Febuary

2015.




                                              RELATOR